     Case 2:19-cv-01192-TLN-DMC Document 27 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNIE LUCKY CANTRELL,                            No. 2:19-CV-1192-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    S. TYSON,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are the parties’ motions to modify the schedule for

19   this litigation. See ECF Nos. 25 and 26. Insofar as both parties seek modification of the

20   schedule, each motion is essentially unopposed. Good cause appearing therefor, the parties’

21   motions will be granted.

22                  In his motion, defendant also seeks leave to conduct plaintiff’s deposition by

23   remote means pursuant to Federal Rule of Civil Procedure 30(b)(4). Good cause appearing

24   therefor, defendant’s request will be granted.

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-01192-TLN-DMC Document 27 Filed 05/29/20 Page 2 of 2

 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     The parties’ motions to modify the schedule (ECF Nos. 25 and 26) are

 3   granted.

 4                  2.     The parties may conduct discovery until August 3, 2020. All requests for

 5   discovery pursuant to Fed. R. Civ. P. 30, 31, 33, 34, 36, and 45 shall be served by this discovery

 6   cut-off date. Any motions necessary to compel discovery shall be filed within 60 from this cut-off

 7   date.

 8                  3.     All dispositive motions shall be filed within 90 days after the discovery

 9   cut-off date specified above.

10                  4.     Defendant is authorized to take plaintiff’s deposition by remote means.

11

12

13   Dated: May 28, 2020
                                                           ____________________________________
14                                                         DENNIS M. COTA
15                                                         UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
